           Case 1:17-cv-00144-APM Document 57 Filed 05/16/19 Page 1 of 1


                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________


No. 18-5014                                                September Term, 2018
                                                                     1:17-cv-00144-APM
                                                  Filed On: May 16, 2019 [1788117]
James Madison Project and Josh Gerstein,

               Appellants

      v.

United States Department of Justice, et al.,

               Appellees

                                       MANDATE

      In accordance with the order of May 16, 2019, and pursuant to Federal Rule of
Appellate Procedure 41, this constitutes the formal mandate of this court.


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Lynda M. Flippin
                                                         Deputy Clerk




Link to the order filed May 16, 2019
        Case 1:17-cv-00144-APM Document 57-1 Filed 05/16/19 Page 1 of 1



                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 18-5014                                                 September Term, 2018
                                                                       1:17-cv-00144-APM
                                                        Filed On: May 16, 2019
James Madison Project and Josh Gerstein,

               Appellants

        v.

United States Department of Justice, et al.,

               Appellees


                                         ORDER

        Upon consideration of appellants’ notice of voluntary dismissal of this appeal,
it is

       ORDERED that this case be dismissed. The parties are relieved of the
obligation to file motions to govern future proceedings in this case.

        The Clerk is directed to issue the mandate forthwith to the district court.


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Lynda M. Flippin
                                                          Deputy Clerk
